The petition is filed on behalf of John Graham, by his mother, Sarah Graham, alleging in substance that her minor son, John Graham, is restrained of his liberty at the Whitaker Orphan Home by D.A. Bennett, superintendent of said home. That the said John Graham is not and was not a delinquent, dependent, or neglected child. On the filing of the petition a rule to show cause why the writ should not issue was ordered. The respondent answered in substance, stating that upon a complaint charging that John Graham was a neglected and dependent child, and that his mother, Sarah Graham, was an unfit person to care for him, S.I. McElhoes, judge of the juvenile court of Comanche county, ordered and adjudged that the said John Graham be committed to the State Orphan Home at Prior Creek, as a dependent child. The court being fully advised, denied the writ. *Page 712